Citation Nr: 1220283	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-28 606	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an increased (compensable) rating for a right upper eyelid scar with exposure keratitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2004, March 2005, and September 2005, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the September 2004 decision, the RO denied the Veteran's claim for service connection for depression and bilateral lower extremity sciatic nerve damage.  The RO also denied his request for an increased rating for his service-connected right upper eyelid scar and a TDIU.  In the March 2005 decision, however, the RO granted his claim for service connection for a psychiatric disorder - namely, for posttraumatic stress disorder (PTSD) - and assigned an initial 10 percent rating retroactively effective from September 9, 2004, the date of receipt of the claim.  The even more recent September 2005 RO decision increased the initial rating for the PTSD to 30 percent with the same retroactive effective date. 

In his August and September 2005 substantive appeals (on VA Form 9), the Veteran requested a hearing at the RO before a Member, i.e., Veterans Law Judge of the Board, also commonly referred to as a Travel Board Hearing.  So the Board remanded this case in January 2008 to schedule a hearing.  He later elected to have a videoconference hearing, rather than a Travel Board hearing, which was held in May 2008 before the undersigned Veterans Law Judge.

In August 2008, the Board granted the Veteran's claim for service connection for depression.  However, the Board instead remanded his remaining claims for a higher initial rating for his PTSD, for the right upper eyelid scar, and for a TDIU to the RO, via the Appeals Management Center (AMC), for further development and consideration. 

In a February 2010 decision since issued, on remand, the AMC implemented the Board's grant of service connection for depression, but incorporated this disability with the already service-connected PTSD and continued the 30 percent initial rating for the combined acquired psychiatric disorder, although assigning an earlier effective date of April 15, 2004.  In addition, the AMC assigned two temporary 100 percent ratings under the provisions of 38 C.F.R. § 4.29 to compensate the Veteran for hospitalizations that were over 21 days for treatment of his mental illness.  These temporary 100 percent ratings were assigned from June 13 to August 31, 2008, and from December 28, 2008 to February 28, 2009.  So, excluding these periods of these temporary total ratings, he still had a 30 percent initial rating from April 15, 2004, the date service connection was established for his acquired psychiatric disorder, and since termination of that most recent temporary total rating.  He continued to appeal for higher ratings when he did not have these temporary total ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  In March 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny his claims, beyond this extent, and returned the file to the Board for further appellate review.

In a December 2010 decision, however, the Board granted a higher 70 percent rating for the service-connected psychiatric disorder.  The scar and TDIU claims were again remanded to the RO, via the AMC, for still further development and consideration.

A February 2011 decision since issued assigned an effective date of April 15, 2004, for the higher 70 percent rating, the date service connection was established for the PTSD with depression.



FINDINGS OF FACT

1.  The Veteran does not have loss of visual acuity of 20/40 or worse in one eye and 20/50 or worse in the other.  There also is no visual field loss.

2.  As well, he does not have pain, rest-requirements, episodic incapacity, or active pathology of an unhealed eye injury, especially not due to his right upper eyelid scar.

3.  His right upper eyelid scar measures 3.0 centimeters (cms) by 0.5 cms (so totaling 1.5 square cm) and is non-adherent, does not involve disfigurement, gross distortion or asymmetry of his facial features and pigmentation is closely aligned to the surrounding tissues.  The scar also is not painful or tender on palpation, and there is no underlying soft tissue damage or consequent limitation of function in any way. 

4.  The most probative, i.e., competent and credible, medical and other evidence of record indicates the Veteran's service-connected disabilities do not render him incapable of obtaining and maintaining substantially gainful employment.

5.  After being specifically asked on remand to comment on this determinative issue, the March and April 2011 VA compensation examiners determined the Veteran is incapable of returning to work that is physically demanding, such as a school bus driver or in heavy construction (the jobs he has previously had), but that less physically demanding work (i.e., a sedentary type desk job) is still a viable option, provided there is reasonable accommodation for his disabilities.



CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the right upper eyelid scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 4.118, Diagnostic Codes 7800-05 (2008) (prior to October 23, 2008); 4.84a, Diagnostic Code 6001 (2008) (prior to December 10, 2008). 

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, above and beyond this, that it is prejudicial, i.e., not harmless, meaning outcome determinative of his claim.  See also 38 U.S.C.A. § 20.1102.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim (which also includes a TDIU claim), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, February 2009, and April 2009.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The February 2009 letter also complied with Dingess by as well discussing the disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice in February 2009, the RO/AMC readjudicated his claims in the February 2010 SSOC, including considering any additional evidence received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra. 

Further, as a means of allowing him to present evidence supporting this notion, the letter included attachments and enclosures further discussing what the evidence needed to show, where he needed to send this evidence, how soon he should send it, and how he could contact VA if he had questions or concerns.  Therefore, he has received all required notice concerning his claims.  He received this additional notice following and as a direct result of the Board's second, August 2008, remand, so there was compliance with this remand directive in providing him this required notice.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating he is entitled to compliance with a remand directive, as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

And as for the duty to assist him with this claims, the RO and AMC obtained all relevant records, including Social Security Administration (SSA) records.  He also had VA compensation examinations for medical opinions concerning the determinative issues of the severity of his service-connected scar and whether he is unemployable because of his service-connected disabilities so as to, in turn, warrant entitlement to a TDIU.  Indeed, his most recent VA examinations (general medical and PTSD) in March and April 2011 were as a direct result of the Board's latest December 2010 remand.  And the responses contained in the reports of these additional VA examinations concerning these determinative issues were in compliance with this remand directive inasmuch as opinion was provided concerning the severity of the right eyelid scar, in particular, and the combined effect of the service-connected disabilities (all of them, so in combination) on the Veteran's employability and potential entitlement to a TDIU.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


II.  Analysis

A.  Increased Rating for the Right Upper Eyelid Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

The Veteran's claim arises from his disagreement with denial of an increased rating for an already-service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (indicating that, in determining the current level of disability, this necessarily also includes considering whether the rating should be "staged").  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  

The Veteran contends his service-connected right upper eyelid scar is severe, warranting a compensable rating.  He has received an initial 0 percent rating under DCs 7800-6001.  So both the rating criteria for skin and eye disabilities are pertinent to the claim. 

A VA scars examination was conducted in June 2004.  The Veteran complained of inability to close his right eye secondary to the service-connected eyelid scar.  He also noted that it diminished his vision, and he had to use drops and creams to keep the eye moist.  The examiner stated that physical examination and diagnosis would be deferred to an ophthalmologist.  A VA ophthalmology examination was conducted in June 2004.  Vision in the right eye was 20/40 corrected, and vision in the left eye was 20/30 corrected.  The examiner stated that there was a 1 to 2 millimeter separation when the right eyelid was closed.  The diagnosis was exposure keratitis due to right eyelid scarring.  

A VA general medical examination conducted in March 2011 shows on the upper right eye, there is a 3.0 x 0.5 cm surgical scar.  The scar was normally pigmented and it was not raised or inverted.  It was superficial and linear.  It does not affect joint function and did not adhere to underlying tissue.  It has normal sensation and is not hyposensitive, hypersensitive, or tender.  There is no ulceration or cellulitis. The right eye could close completely and without difficulty.  The VA examiner reported that the scar covers less than 1% of the body as a whole and less than 1% exposed area.  Eye examination noted that the fundi were benign, and extra ocular movements were intact.  Pupils were equal, round, and reactive to light and accommodation (PERRLA).  

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim, which instead as mentioned was received by VA in April 2004, so before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 


Scars such as the Veteran's right eyelid scar can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2008).  A 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 (2008) are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

As noted in the examination reports above, no disfigurement has been found by medical personnel.  The right eyelid scar is smaller than 13 cm in length and .6 cm in width.  It is not elevated or depressed, adherent, pigmented, the texture is normal, there is no missing underlying soft tissue, and there is no induration of inflexibility.  Therefore, a compensable rating is not warranted for the Veteran's scar under Diagnostic Code 7800.  

This scar can also be rated under Diagnostic Codes 7803, 7804, or 7805.  38 C.F.R. § 4.118.  Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable disability rating for the Veteran's scar. 

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at note (1).  Again the March 2011 examination does not note any unstable scars.  As such, this code is not for application. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for superficial scars, painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The March 2011 VA examination noted that the Veteran's scar was not painful.  Consequently, the Board concludes that a 10 percent evaluation under Diagnostic Code 7804 is not warranted. 

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The March 2011 VA examination noted that the Veteran's scar does not limit any motion.  Therefore, a compensable rating under Diagnostic Code 7805 is not warranted.  

The Board acknowledges the Veteran's contentions that his scar warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of his impairment.  Furthermore, the opinions and observations of him alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his scars, particular considering there are objective means of assessing the severity of these scars (namely, dimensional measurements dictating specific ratings based on size and configuration and their characterization).  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2). 


Similarly, the rating criteria for eye disabilities were also changed during the course of this appeal.  However, because the Veteran filed his claim in April 2004, prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Under the applicable criteria, found at 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008), when the disability is in chronic form, it is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  However, as explained, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

A compensable rating for loss of central visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  Expanding on this, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes are correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).  Compensable ratings of 10 percent and higher are also available for impairment of field of vision.  See 38 C.F.R. § 4.84(a), DC 6080 (2008). 

So here, to support his claim for a higher (meaning compensable) disability rating under Diagnostic Code 6001, the evidence must show a deficiency in the Veteran's best corrected visual acuity that is attributable to him service-connected condition and meets the criteria for at least a 10 percent rating under Diagnostic Code 6078 or 6079; a restriction in him field of vision commensurate with a 10 percent rating under Diagnostic Code 6080; or pain, required rest, or episodic incapacity sufficient to otherwise warrant a compensable rating.  See 38 C.F.R. § 4.84(a) (2008). 

Applying the above diagnostic criteria to the facts of this case, the Board finds no basis to grant a compensable disability rating for the Veteran's left eye disability at any time since the initial grant of service connection.  The Board finds that he is not entitled to an increased initial rating based on visual acuity.  The Veteran fails to demonstrate that he has loss of visual acuity of 20/40 or worse in one eye and 20/50 or worse in the other.  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The Board also finds that the Veteran is not entitled to a compensable rating for loss of visual field as no visual field deficits have been demonstrated.  See 38 C.F.R. § 4.84(a), DC 6080. 

In addition, the Board finds that the record does not demonstrate pain, rest-requirements, or episodic incapacity that would warrant a compensable rating. While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in DCs 6000 through 6009 that would warrant the assignment of a 10 percent rating.  38 C.F.R. § 4.84, DCs 6000-6009 (2008).  VA treatment records and the Veteran's VA compensation examination do not show active pathology of an unhealed eye injury, particularly relating to his  keratitis (DC 6001).  There are also no demonstrated active pathologies of uveitis (DC 6000), scleritis (DC 6002), iritis (DC 6003), cyclitis (DC 6004), choroiditis (DC 6005), recent intraocular hemorrhage (DC 6007), detached retina (DC 6008), or eye injury (DC 6009). 

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of difficulty with his vision.  He stated.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, they would have been evident when examined, but they were not - certainly not to the level required for a higher 10 percent rating. 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   


If on the other hand the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

Here, the Rating Schedule clearly addresses all degrees of the Veteran's service-connected scar under the applicable Diagnostic Codes.  As the Rating Schedule contemplates all aspects of the Veteran's scar and he has a noncompensable rating for the disability, the Board finds that referral for extra-schedular consideration is not warranted.

Since the Veteran's right eyelid disability has never been more than 0-percent disabling at any time since application for an increased rating, the Board cannot "stage" this rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  And as the preponderance of the evidence is against his claim for an initial compensable rating for this disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

B.  Whether a TDIU is Warranted

In April 2004, the Veteran requested TDIU.  He contends he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities and, therefore, is entitled to a TDIU.  However, the most probative, meaning competent and credible, medical and other evidence of record does not support this notion, so the Board must deny this claim.

G.C.E., M.D., in a letter dated in May 2003 found that the Veteran was 100-percent disabled from performing his usual occupation in heavy construction due to his service-connected cervical spine disability.

The examiner who conducted a June 2004 VA scars examination stated that the Veteran's service-connected scar would not prevent employability.  The examiner who conducted the July 2004 VA peripheral nerves examination determined the Veteran's service-connected cervical spine and lumbar sprain disabilities impaired his ability to be gainfully employed in any activity that involves physical exertion, prolonged walking or standing, or prolonged sitting.  

A decision of an Administrative Law Judge (ALJ) of the SSA granted the Veteran disability insurance benefits - retroactively effective from April 2004, so apparently as of when he had last worked.  The primary diagnosis was injury to left ankle, which was fractured in a 2001 work-related injury; the secondary diagnosis was disorder of the back.  

The March 2011 VA general medical examiner stated that a physical type of employment would be difficult for the Veteran to perform.  The examiner also noted that the Veteran has a high school education.  He could not perform at his most recent occupation as a bus driver.  However, a sedentary job, such as at a desk, is possible.  

The April 2011 PTSD examiner determined the Veteran's mental health related symptoms do not preclude gainful employment, nor do they have a significant impact on social functioning or behavior.  The examiner indicated the Veteran's functioning was actually better than it was at his last compensation examination in November 2008.  He was currently not in treatment and took no psychotropic medications.  The examiner also noted the Veteran's functioning should improve over the next 12 months, so during the next year.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id. 

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is employment "that is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only with special consideration or accommodation.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 


But that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Essentially, in raising the issue of entitlement to a TDIU, the Veteran contends he is unable to obtain and maintain substantially gainful employment because of the severity of his service-connected disabilities.  He has sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to instead resort to the extra-schedular provisions of subpart (b) of this VA regulation.  Service connection is in effect for PTSD, rated as 70-percent disabling; lumbar spine injury rated 40-percent disabling; degenerative disc disease of the cervical spine, rated 10-percent from April 15, 2004, to July 7, 2008, and 20-percent thereafter; and for the scar of the right upper eyelid, rated as 0-percent disabling.  These disabilities combine to 80 percent from April 15, 2004, to August 31, 2008, and 90 percent thereafter; except of course when 100 percent temporary total ratings were in effect.  See 38 C.F.R. § 4.25.  Therefore, in its latest December 2010 remand, the Board determined that medical opinions were needed to assist in determining whether these service-connected disabilities preclude all forms of substantially gainful employment given his level of education, prior work experience, and individual circumstances.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran is unemployed and apparently has been since April 2004 or thereabouts.  The SSA's determination regarding his level of disability is relevant to his VA claim, including especially for a TDIU.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  But, ultimately, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  And this especially is true here, given that the Veteran was awarded SSA disability benefits due in great part to a nonservice-connected work-related left ankle fracture.

For him to be entitled to a TDIU, the most probative medical and other evidence must establish that his service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment that is consistent with his level of education, prior training, and work experience, etc.  So if, as the VA compensation examiners concluded, some types of substantially gainful employment are still viable options (namely, jobs that are less physically demanding, i.e., of a more sedentary nature), it cannot be said that all forms of substantially gainful employment are precluded, only that some are.

Hence, on remand, the March and April 2011 VA compensation examiners were asked to comment on this determinative issue, and they ultimately determined the Veteran is indeed still able to obtain and maintain substantially gainful employment in a sedentary occupation, albeit not in every type of job like those he previously had as a bus driver or heavy construction, so admittedly with some measure of accommodation.  Dr. G.C.E. made the same conclusion.  The VA general medical examiner noted that the Veteran service-connected disabilities did not preclude occupations such as desk jobs.  The examiner apparently did not in his estimation believe working at a desk would be an unreasonable accommodation, i.e., tantamount to the type of marginal employment situation contemplated by 38 C.F.R. § 4.18.  The Veteran has not offered any evidence tending to refute these unfavorable medical opinions that he is still employable in these less physically demanding type jobs that are no less still substantially gainful.

The Board, therefore, finds that the most probative medical and other evidence of record does not establish the Veteran's impairment by virtue of his service-connected disabilities is sufficient to render it impossible for him to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1).  Moreover, the Board finds that he is capable of performing the physical and mental acts required by employment - particularly sedentary employment, as confirmed by the March and April 2011 VA compensation examiners.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this TDIU claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for an increased (compensable) rating for the right upper eyelid scar is denied.

The claim for a TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


